                                                                                    Case 2:18-cv-01342-GMN-CWH Document 19 Filed 11/20/18 Page 1 of 2


                                                                                   1 COGBURN LAW OFFICES
                                                                                     Jamie S. Cogburn, Esq.
                                                                                   2 Nevada Bar No. 8409
                                                                                     jsc@cogburnlaw.com
                                                                                   3 Erik W. Fox, Esq.
                                                                                     Nevada Bar No. 8804
                                                                                   4 efox@cogburnlaw.com
                                                                                     2580 St. Rose Parkway, Suite 330
                                                                                   5 Henderson, Nevada 89074
                                                                                     Telephone: (702) 748-7777
                                                                                   6 Facsimile: (702) 966-3880
                                                                                     Attorneys for Plaintiff
                                                                                   7

                                                                                   8                             UNITED STATES DISTRICT COURT
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9                                     DISTRICT OF NEVADA

                                                                                  10    MICHAEL J. PLINSKI and AUDREY
                                                                                        MCCLURE-PLINSKI,                                                 Case Number
COGBURN LAW OFFICES




                                                                                  11                                                              2:18-cv-01342-GMN-CWH
                                                                                                                      Plaintiffs,
                                                                                  12            vs.                                            STIPULATION AND ORDER TO
                                                                                                                                              DISMISS DEFENDANT EQUIFAX
                                                                                  13    JPMORGAN CHASE BANK, N.A., a Foreign                  INFORMATION SERVICES, LLC
                                                                                        Company, EQUIFAX INFORMATION                                WITH PREJUDICE
                                                                                  14    SERVICES, LLC, a Foreign Limited-Liability
                                                                                        Company, TRANSUNION, LLC, a Foreign
                                                                                  15    Limited-Liability Company, and EXPERIAN
                                                                                        INFORMATION SOLUTIONS, INC., a
                                                                                  16    Foreign Corporation,

                                                                                  17                                  Defendants.

                                                                                  18
                                                                                              IT IS HERBY STIPULATED by and between Plaintiff, Michael J. Plinski and Audrey
                                                                                  19
                                                                                       McClure-Plinski (“Plaintiffs”) and Defendant, Equifax Information Services, LLC (“Equifax”), by
                                                                                  20
                                                                                       and through their respective attorneys of record, hereby stipulate and agree that all Plaintiff’s
                                                                                  21
                                                                                       claims asserted against Equifax in the above-captioned shall be and hereby are dismissed with
                                                                                  22
                                                                                       prejudice.
                                                                                  23
                                                                                       …
                                                                                  24
                                                                                       …
                                                                                  25
                                                                                                                                    Page 1 of 2
                                                                                    Case 2:18-cv-01342-GMN-CWH Document 19 Filed 11/20/18 Page 2 of 2


                                                                                   1        IT IS FURTHER STIPULATED that each party shall bear its own attorney fees and costs.

                                                                                   2 Dated this 20th day of November, 2018.         Dated this 20th day of November, 2018.

                                                                                   3 COGBURN LAW OFFICES                            SNELL & WILMER LLP

                                                                                   4 By:     /s/ Erik W. Fox                        By:     /s/ Bradley T. Austin
                                                                                     Name: Jamie S. Cogburn, Esq.                   Name: Bradley T. Austin, Esq.
                                                                                   5       Nevada Bar No. 8409                            Nevada Bar No. 13064
                                                                                           Erik W. Fox, Esq.                              3883 Howard Hughes Pkwy, Ste 1100
                                                                                   6       Nevada Bar No. 884                             Las Vegas, Nevada 89169
                                                                                           2580 St. Rose Parkway, Suite 330               Attorney for Equifax Information
                                                                                   7       Henderson, Nevada 89074                        Services, LLC

                                                                                   8
                      2580 St. Rose Parkway, Suite 330, Henderson, Nevada 89074




                                                                                            IT IS SO ORDERED:
                        Telephone: (702) 748-7777 | Facsimile: (702) 966-3880




                                                                                   9        DATED this ____
                                                                                                       20 day of November, 2018.

                                                                                  10
COGBURN LAW OFFICES




                                                                                  11        __________________________________
                                                                                            Gloria M. Navarro, Chief Judge
                                                                                  12
                                                                                            United States District Court
                                                                                  13

                                                                                  14

                                                                                  15

                                                                                  16

                                                                                  17

                                                                                  18

                                                                                  19

                                                                                  20

                                                                                  21

                                                                                  22

                                                                                  23

                                                                                  24

                                                                                  25
                                                                                                                              Page 2 of 2
